Citation Nr: 0722681	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance, or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March 1997 to 
May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision denied entitlement 
to special monthly compensation (SMC) based on the need for 
regular aid and attendance or on account of being housebound.

The veteran and his spouse testified at a video conference 
hearing held before the undersigned Veterans Law Judge in 
February 2007.  A transcript of the testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran currently has 18 service-connected disabilities 
consisting of (1) tension migraine headaches, evaluated as 30 
percent disabling; (2) degenerative disc disease of the 
lumbar spine, status post back surgery with moderate 
limitation of motion, evaluated as 20 percent disabling; (3) 
left knee strain, evaluated as 10 percent disabling; (4) 
exposure keratorpathy, left eye, evaluated as 10 percent 
disabling; (5) left upper and lower canalicular destruction, 
status post papilloma excision, evaluated as 10 percent 
disabling; (6) recurrent bronchitis, evaluated as 10 percent 
disabling; (7) gastroesophageal reflux disease, evaluated as 
10 percent disabling; (8) dermatitis, evaluated as 10 percent 
disabling; (9) generalized anxiety disorder, evaluated as 10 
percent disabling; (10) tinnitus, evaluated as 10 percent 
disabling; (11) right leg numbness, evaluated as 10 percent 
disabling; (12) lagophthalmos, of the left eye, evaluated as 
10 percent disabling; (13) left wrist sprain, evaluated as 10 
percent disabling; and (14-18) diffuse cervical spondylosis; 
sinusitis with rhinitis; hypertension; and esophagitis, all 
assigned non-compensable evaluations.  

The veteran's combined evaluation has been 80 percent since 
October 2003.  The veteran has been in receipt of a total 
rating for compensation based on individual unemployability 
(TDIU) since January 2003. 

The record as it currently stands contains conflicting 
information pertaining to the veteran's claim, particularly 
with respect to whether his service-connected conditions 
require the need for regular aid and attendance.  

A short summary of the most pertinent evidence currently of 
record reveals that the veteran underwent a VA housebound/aid 
and attendance examination in January 2004.  At that time, 
the veteran's primary complaint involved low back pain, 
status post two back surgeries.  The veteran ambulated with 
the assistance of bilateral arm braces.  The report indicated 
that an aide came to assist him at home for several hours 
every Friday.  The doctor appears to have initially indicated 
that daily skilled services for the veteran were not 
required, but noted that the veteran required help at home 
when going outside the home.  It appears that the doctor then 
changed his mind and certified that the veteran required a 
daily personal health care service or skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care.  

In a November 2004 rating decision, entitlement to SMC was 
granted from July 8, 2004 to September 1, 2004; based on 
housebound criteria being met.  The grant was made as a 
result eye surgery performed in July 2004, requiring 
hospitalization and a period of convalescence.  During that 
time a 100 percent temporary evaluation was assigned for the 
eye disorder, and the veteran had additional service-
connected disabilities independently ratable as 60 percent or 
greater.  

Subsequently, evidence dated in September 2004, showed that 
the veteran was able to ambulate using crutches for 200 feet 
on level surfaces.  A VA examination report of September 2004 
revealed that corrected visual acuity was 20/20 bilaterally.  
In October 2004, the use of an electric scooter was approved 
by VA.  At that time, the veteran complained of difficulty 
getting in and out of the bathtub and trouble dressing the 
lower part of his body.  A VA entry dated in November 2004 
indicated that the veteran was using 2 crutches, but did not 
seem to rely on them to walk.  A May 2005 VA social worker 
record shows that home care was reauthorized from May 2005 to 
November 2005, for one day a week, three hours per visit.  
The record indicated that the veteran had no deficit of 
activities of daily living.  It was noted that instrumental 
activities of daily living deficits included: shopping, light 
housekeeping, laundry and meal preparation.  The record 
indicated that no functional improvement was expected.  

It is difficult to determine from the evidence currently 
record, particularly that dated subsequent to September 1, 
2004, whether the veteran's service-connected disabilities 
render him housebound or require the daily aid and attendance 
of another person.  The most recent evidence consists of 
hearing testimony provided by the veteran and his spouse in 
February 2007.  In that testimony, the veteran and his wife 
suggested that the veteran had greater difficulties than is 
documented in the 2004 and 2005 VA records.  The veteran 
noted problems in his daily life due to the number of 
medications he was taking for treatment of service-connected 
disorders, estimated as 12 to 15 medications.  The veteran 
described having falls and having difficulty performing many 
activities of daily living without his wife's assistance.   
His wife testified that she had lost employment due to the 
amount of time needed to assist her husband and indicated 
that she was currently on probation for missing a lot of work 
to care for him.  

In addition, at the 2007 hearing, the veteran testified that 
additional medical evidence was available and indicated that 
most of his treatment was provided through the VA healthcare 
system in St. Louis, but he also mentioned that he had 
recently received private medical care through Medicare for 
at least one of his service-connected disorders.  
Accordingly, the most recent records available will be sought 
in order to have a complete record for adjudication of the 
veteran's claim on the merits.  The veteran indicated that 
several years earlier he had seen a neurosurgeon, Dr. S. at 
Washington/St. Louis University.  A statement from Dr. S. 
dated in September 2003 is of record, detailing the doctor's 
evaluation of the veteran.  It does not appear that Dr. S. 
saw or evaluated the veteran thereafter, nor did the veteran 
indicate that this was the case in his 2007 hearing 
testimony.  Accordingly, it appears that as to the specific 
private medical evidence of Dr. S., as referenced by the 
veteran in his 2007 testimony, the evidence is already on 
file.  

The Board believes a new examination should be scheduled in 
order to determine the current extent to which the veteran's 
service-connected disabilities render him housebound or 
require the daily aid and attendance of another person.  See 
38 C.F.R. § 3.351, 3.352 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC is asked to request the 
veteran's medical records from the St. 
Louis VA Healthcare System dated from 
August 2005 forward.  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may 
possess additional records pertinent to 
his claim.  The veteran indicated in his 
February 2007 hearing testimony that he 
had received private treatment through 
Medicare for at least one of his service-
connected disorders (hypertension).  The 
veteran should be asked to provide the 
necessary details pertaining to private 
treatment received through Medicare for 
any of his service-connected disorders, 
to include the dates and sources of such 
treatment.  After obtaining any necessary 
authorization from the veteran for the 
release of medical records, the AMC 
should obtain these records and associate 
them with the file.

3.  The AMC should take the appropriate 
steps to arrange for a VA examination 
with an individual with the expertise to 
determine if the veteran has a permanent 
need for regular aid and attendance or is 
housebound due to his service-connected 
disabilities.  

The examiner should review the veteran's 
medical records and determine the nature, 
extent, severity, and manifestations of 
the veteran's service-connected 
disabilities.  The examiner is requested 
to render an opinion as to whether the 
veteran's service-connected disabilities 
result in physical or mental impairment 
that render him so helpless as to require 
the regular aid and attendance of another 
person or render him permanently 
housebound by reason of service-connected 
disabilities.  The examiner is requested 
to consider each existing condition and 
its impact on the veteran's ability to 
perform acts of daily living, including 
keeping himself clean and presentable, 
feeding, dressing and undressing himself, 
attending to his needs of nature, and 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  The role and extent of the 
medications used to treat his service-
connected disorders may be considered and 
should be discussed in conjunction with 
making this determination.  

4.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




